Citation Nr: 1142256	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-15 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of dependency and indemnity compensation (DIC) benefits in the calculated amount of $29,757.00, to include whether the overpayment was properly created.

2.  Entitlement to an effective date prior to November 1, 2006 for the addition of the Veteran's current spouse as a dependent on her compensation award. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska and from an April 2007 administrative decision of the RO in Denver, Colorado.  Specifically, the October 2006 decision found that a debt of $29,757.00 had been properly created due to the Veteran's receipt of DIC benefits from September 1, 2002 to April 1, 2005 to which she was no longer entitled, and that waiver of the debt was not warranted.  The April 2007 administrative decision, in pertinent part, added the Veteran's current spouse to her compensation award with an effective date of November 1, 2006.  Both issues are now under the jurisdiction of the Denver RO. 

The Veteran testified at a January 2010 hearing before a Decision Review Officer (DRO) at the Denver RO, and at a June 2011 Travel Board hearing before the undersigned at the Denver RO.  Transcripts of both hearings have been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the issues on appeal must be remanded to ensure a complete record on appellate review. 

With regard to whether the creation of the overpayment was proper and, if so, whether waiver of the debt is warranted, the RO found that the Veteran had failed to notify VA of her common law marriage to her current husband in September 2002 and continued to receive DIC benefits from September 1, 2002 to April 1, 2005 when she was no longer eligible for such benefits due to her remarriage.  The Veteran does not dispute that a valid common law marriage was created under Colorado law in September 2002.  However, she argues that a VA employee told her erroneously over the telephone that VA did not recognize common law marriage and thus it would not affect her DIC benefits.  Specifically, according to the Veteran, she informed VA of the marriage at that time because she was applying for a VA guaranteed home loan and intended to include her husband on the loan application.  Indeed, the Veteran stated at the July 2010 DRO hearing that she entered into the common law marriage in the first place at the advice of the mortgage company in order to be able to include her then partner on the loan.  She thus called VA to determine whether the common law marriage would affect her DIC benefits.  The Veteran states that she was then told by the VA representative that VA did not recognize common law marriage and thus it would not affect her VA benefits.  The Veteran states that the paperwork for the loan was filled out and submitted to VA and that the loan application did include her husband's name on it and that a copy of the common law marriage certificate was attached to the loan application.  VA approved the loan according to the Veteran. 

VA law clearly recognizes common law marriage, including for the purpose of determining surviving spouse status.  Specifically, 38 U.S.C.A. § 101(3) (West 2002) provides, in pertinent part, that after September 19, 1962, in order to be considered a "surviving spouse," the person must not since the death of the veteran have lived with another person and held himself or herself out openly to the public to be the spouse of such person.  See also 38 C.F.R. § 3.205(a)(6) (2011) (setting for the evidence required to show proof of marriage "other than by ceremony").  Moreover, 38 C.F.R. § 3.500(n) (2011), provides, in pertinent part, that the effective date of reduction or discontinuance of an award of DIC compensation is the earliest of the date of marriage (or remarriage) or the last day of the month before inception of the relationship as shown by the conduct of the surviving spouse.  Thus, the proper effective date of the discontinuance of the Veteran's DIC benefits was the last day of the month before she entered into the common law marriage with her husband, which was on September 13, 2002.  As such, the DIC benefits should have been stopped as of September 1, 2002. 

Nevertheless, the fact that the DIC benefits should have been stopped as of September 1, 2002 does not end the inquiry as to whether the overpayment was properly created.  In this regard, if the debt was the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error; consequently, there would be no overpayment charged to the veteran for any overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10) (2011); 38 C.F.R. § 3.500(b)(2).  However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Jordan v. Brown, 10 Vet. App. 171, 174 (1997); see 38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b).

In this case, the Veteran argues that VA did learn of the common law marriage both when the Veteran made her inquiry by telephone in 2002 and when VA received her application for the home loan guarantee.  A report of contact form memorializing the telephone conversation with the veteran is not of record and there is no indication that it would be possible to obtain a recording of the alleged conversation.  However, the Veteran's VA loan paperwork should be available.  The claims file only contains what appears to be the first page of the loan application.  If the paperwork showed that the Veteran had entered into a common law marriage with her husband, it would support a finding of VA error as VA would have had notice of the common law marriage.  Thus, on remand, every effort should be made to obtain a copy of the VA loan guarantee application and associate it with the file. 

The Board also notes that an April 2010 supplemental statement of the case (SSOC) reflects that the Veteran submitted a letter to VA in March 2005 stating that she had entered into a common law marriage with her husband.  Along with this letter, she submitted a copy of the "State of Colorado Affidavit of Common Law Marriage," which reflects that she entered into a common law marriage with her husband on September 13, 2002, and a VA Form 21-0537, "Marital Status Questionnaire" which did not indicate whether or not a marriage had occurred.  It was based on these documents that the overpayment was created.  Unfortunately, these documents are not in the file.  The fact that, according to the SSOC, the Veteran did not indicate that she was married on the Marital Status Questionnaire itself, although she submitted evidence of the common law marriage that same day, would support a finding that the Veteran was at least uncertain as to whether her common law marriage had changed her marital status for VA benefits purposes.

As such, on remand, copies of the March 2005 Marital Status Questionnaire (VA Form 21-0537), the Veteran's March 2005 letter stating that she had entered into a common law marriage, and the State of Colorado Affidavit of Common Law Marriage document must be obtained and associated with the file.  Any Marital Status Questionnaires sent to and submitted by the Veteran between September 2002 and March 2005 should also be obtained and associated with the file. 

Finally, the Board notes that even if the overpayment was properly created, waiver may be granted in the absence of fraud, misrepresentation, or bad faith on the part of the Veteran if recovery of the overpayment would be against equity and good conscience.  In making this determination, several factors are considered, including whether there would be undue financial hardship resulting from recovery of the overpayment.  See 38 C.F.R. § 1.965(a) (2011).  The October 2006 decision denying the waiver of overpayment reflects that the Veteran submitted a completed Financial Status Report (VA Form 5655).  A copy of this report should be obtained and associated with the file. 

With regard to the issue of the effective date of the addition of the Veteran's current spouse as a dependent on her current compensation award, 38 C.F.R. § 3.401(b) (2011) provides that the effective date of additional compensation for a dependent is the lasted of the following: date of claim, the date dependency arises, or the effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  For the purposes of section 3.401(b), "date of claim" means, in pertinent part, the date of a veteran's marriage, if evidence of the event is received within one year of the event; otherwise, it is the date notice is received of the dependent's existence, if evidence is received within 1 year of VA's request.  Here, the Veteran's March 2005 letter informing VA of her common law marriage to L.W., together with the Colorado Affidavit of Common Law Marriage, was submitted in response to a request by VA for this information.  If it can be shown that this information was submitted within one year of VA's request, then an effective date of March 24, 2005 would be warranted, which is the date VA received this information.  As stated above, copies of the Marital Status Questionnaire and the Veteran's March 2005 letter are not in the file and the evidence of record does not show the date that these documents were initially mailed to the Veteran.  Thus, it is not possible to determine based on the evidence of record whether this information was received within one year of VA's request. 

Moreover, if the Veteran had informed VA in 2002 of her September 2002 common law marriage via the loan guarantee application, then an effective date of September 13, 2002, would be warranted as the Veteran would have submitted evidence of the marriage to VA within one year of the event.  See id.; see also 38 C.F.R. § 3.660(c) (2011) ("[w]here there is a change in the payee's marital status or status of dependents which would permit payment at a higher rate and the change in status is by reason of the claimant's marriage . . . the effective date of the increase will be the date of the event if the required evidence is receiving within 1 year of the event.").  

Accordingly, the case is REMANDED for the following actions:

1. Every effort should be made to obtain the following documents and associate them with the file:
1. The March 2005 Marital Status Questionnaire (VA Form 21-0537)
2. The Veteran's March 2005 letter stating that she had entered into a common law marriage with L.W.
3. The September 2002 State of Colorado Affidavit of Common Law Marriage. 
4. All Marital Status Questionnaires sent to the Veteran and submitted by the Veteran between September 2002 and March 2005.
5. All documents pertaining to the Veteran's 2002 application for a VA home loan guarantee.
6. The Financial Status Report (VA Form 5655).
All efforts to obtain these records must be documented in the claims folder.  If VA is unable to secure these records after repeated attempts, and concludes that further efforts to obtain them would be futile, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA if any; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011). 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the issues on the merits.  If either decision is unfavorable, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


